NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10325

                Plaintiff-Appellee,             D.C. No. 1:91-cr-00118-DAE-1

 v.

JOHNNIE T. WARREN,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    David Alan Ezra, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Johnnie T. Warren appeals pro se from the district court’s orders denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and motion

for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. Reviewing for

abuse of discretion, see United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Warren contends that the district court abused its discretion in denying his

motion because it failed to make an individualized determination as to whether his

health conditions constituted extraordinary and compelling reasons for release and

it overestimated the protection the COVID-19 vaccine offers him. The record does

not support these claims. The court acknowledged Warren’s specific health issues

and concerns about the pandemic and “carefully considered Defendant’s arguments

as well as the evidence he included in support of his compassionate release

[motion]” before finding that Warren had not shown extraordinary and compelling

reasons for compassionate release. Given Warren’s vaccination status and the

totality of the circumstances, as well as “the deference we must afford the district

court when it makes these discretionary decisions, we cannot conclude that the

district court abused its discretion with this finding.” Keller, 2 F.4th 1284; see also

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or without support

in the record).

      We need not consider Warren’s remaining arguments concerning the district

court’s finding that his release would pose a danger to the community because, as

the district court explained in denying Warren’s motion for reconsideration, it

could have denied Warren’s motion without any consideration of dangerousness.



                                           2                                     21-10325
See Keller, 2 F.4th at 1284 (district court may deny compassionate release motion

for lack of extraordinary and compelling reasons alone).

      AFFIRMED.




                                        3                                  21-10325